Citation Nr: 1002322	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating 
decision, which denied the Veteran's claim for service 
connection for PTSD, and an April 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation.

During the pendency of the appeal, after the transfer of the 
file to the Board, the Veteran submitted additional evidence 
pertinent to the severity of his PTSD after the last VA 
psychiatric examination was conducted in September 2007.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  The appellant has not 
provided a written waiver of review by the agency of original 
jurisdiction.  Therefore, Remand is required to review the 
additional relevant evidence.  That evidence applies to the 
period from September 23, 2007, the day following the last VA 
psychiatric examination, to the present.  

The Veteran's treating VA providers have indicated that it is 
unsafe for the Veteran to work, even though he is actually 
working.  The clinical evidence does not constitute a claim, 
but does suggest that the Veteran should be asked to clarify 
whether he wishes to submit a claim for individual 
unemployability.  This evidence, including the December 2006 
VA outpatient treatment note, is REFERRED to the RO for 
appropriate action.  

The issue of the appropriate initial evaluation(s) for the 
Veteran's service-connected PTSD from September 23, 2007 to 
the present is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 6, 2006, the Veteran's service-connected 
PTSD was manifested by numerous symptoms, including 
flashbacks, nightmares, detachment, irritability, 
hypervigilance, and depressed mood, and Global Assessment of 
Function (GAF) scores ranging from 45 to 55, despite use of 
medications to treat the PTSD, but was not manifested by more 
than moderate industrial impairment, and the Veteran 
continued to work full-time as a crane operator.  

2.  From July 6, 2006 through September 22, 2007, the 
Veteran's PTSD was manifested by daily intrusive thoughts and 
flashbacks, panic attacks, an episode of violence related to 
a flashback, the need for increased medication requirements, 
the need for group and individual psychotherapy in addition 
to medications, GAF scores ranging from 48 to 52 despite 
intensive medication and psychotherapy, and providers opined 
that PTSD symptoms and side effects of medications resulted 
in severe industrial impairment, but the Veteran continued to 
work full-time as a crane operator.  


CONCLUSIONS OF LAW

1.  Criteria for an increase in the Veteran's initial 
disability evaluation from 30 percent to 50 percent for PTSD, 
but no higher evaluation, are met prior to July 6, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(2009).

2.  Criteria for an increase in the Veteran's initial 
disability evaluation from 50 percent to 70 percent for PTSD, 
but no higher evaluation, are met from July 6, 2006 through 
September 22, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.125, 4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased 
initial evaluation for his service-connected PTSD.  Before 
assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Here, the Veteran is challenging an initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Additionally, the Board notes that, in his February 2007 
substantive appeal, the Veteran requested a 70 percent 
evaluation for PTSD.  To the extent that a 70 percent 
evaluation has been granted, for the period form July 6, 2006 
though September 22, 2006, the decision below represents a 
full grant of benefits, so any action to provide further 
notice rather than grant the benefit requested would be 
adverse to the Veteran's interests.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran has been afforded several VA examinations.  
In addition, he has provided statements from his private 
treating provider from the Vet Center.  

The Board notes that the Vet Center records consist of 
several medical statements, but those medical statements make 
it clear that the Veteran received ongoing Vet Center 
treatment.  Thus, it appears that there are additional Vet 
Center records which are not associated with the claims file.  
However, it is not necessary to obtain the complete Vet 
Center records, since the medical statements submitted on the 
Veteran's behalf summarize the Vet Center treatment.  VA may 
fairly assume that the additional records would not be more 
favorable to the Veteran than the summaries.  Since medical 
statements from the Vet Center have been submitted 
periodically throughout the pendency of this appeal, the 
Board finds that no additional development of records from 
the Vet Center is required.

The Board notes that the Veteran's representative contends, 
in a July 2007 statement that there are additional records 
which should be sought.  In particular, the representative 
contends that VA has not obtained the complete treatment 
record represented by a one-page excerpt submitted by the 
Veteran with a December 2006 statement.  The representative 
contends that, until the complete record associated with that 
treatment note, which reflects that a GAF of 48 was assigned, 
further development is required.  In particular, the 
representative notes that the excerpt does not disclose what 
provider assigned the GAF score of 48.  

VA outpatient treatment records dated from July 2005 through 
December 2006 include the complete text of the partial 
treatment note attached to the Veteran's December 2006 
statement.  The discussion of the Veteran's symptoms 
referenced by the representative as incomplete is at page 5 
of a printout of 28 pages of the Veteran's VA outpatient 
treatment record obtained by the RO in January 2007.  The 
complete treatment note, which begins at page 2 of the 
printout, reflects that the provider who assigned the GAF 
score of 48 was one of the Veteran's treating VA providers.  

The partial treatment note discussed by the representative is 
duplicated at pages 34 to 37 of medical records printed out 
for association with the Veteran's claim file in July 2007.  
The Board finds that the Veteran's VA outpatient clinical 
records are complete though September 22, 2007, the period 
addressed in this decision.  The Board agrees that the 
records from September 23, 2007 to the present may be 
incomplete, and further development of the records for that 
period is addressed in the Remand, below.  However, the duty 
to assist has been fulfilled as to the initial evaluation 
period addressed in this decision.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Claim for increased disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

Criteria for evaluating PTSD
PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under The General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130, a 30 percent 
rating is warranted where the evidence discloses occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show deficiencies in most areas and such 
symptoms as suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is 
warranted where there are such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning.  In such cases, the Veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms.  Scores from 41 to 50 reflect serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  While important in assessing the level of 
impairment caused by psychiatric illness, the GAF score is 
not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).

Facts

The Veteran sought service connection for PTSD, among other 
disorders, by a claim submitted in February 2004.  April 2004 
VA outpatient treatment records disclose that the Veteran 
reported he was attending a PTSD support group in Lakeland, 
Florida.  He was working full-time as a crane operator.  He 
reported that he was quite isolated and detached from others, 
but was able to work as a crane operator because that job is 
performed alone.  The Veteran reported that his unit 
frequently came under mortar and small arms fire.  The 
Veteran's mother died while he was in Vietnam, and he did not 
return to Vietnam after her funeral prior to his discharge.  
The examiner concluded that the Veteran met the criteria for 
PTSD, and assigned a GAF score of 50. 

A statement from a Vet Center provider dated in November 2004 
stated that the Veteran was regularly attending a PTSD group.  
The Vet Center provider assigned a GAF score of 45, noting 
that the Veteran's GAF score reflected exacerbation of PTSD 
with recent health problems.  In early November 2004, the 
Veteran underwent cardiac bypass grafting.  The Veteran's 
treating VA provider assigned a GAF score of 46 in November 
2004.  In January 2005, VA providers assigned a GAF score of 
48.

On VA examination in March 2006, the Veteran reported 
avoidance of stressors with significant detachment from 
relationships.  The examiner noted that the Veteran was 
undergoing aggressive outpatient therapy, with 
antidepressants, benzodiazepines, and antipsychotic 
medications, as well an anti-andrenergic medication.  The 
Veteran reported a 30 to 40 percent reduction in symptoms.  
The Veteran continued to be employed full-time as a crane 
operator, a position that required "little human contact."  
The examiner noted that the Veteran's wife had sustained a 
traumatic brain injury which left her handicapped and that 
the Veteran and his wife had a handicapped child.  The 
examiner opined that 10 to 20 percent of the Veteran's 
current PTSD symptoms were caused by post-military stressors.  
The examiner assigned a GAF of 55.

In April 2006, the Veteran's regular VA treating provider 
assigned a GAF score of 55.  In July 2006, the assigned GAF 
score was 53.  The Veteran reported episodes of racing heart 
rate.  He reported being able to sleep from about 10 p.m. to 
4 a.m. most nights.  The examiner noted that the Veteran had 
gained weight while on gabapentin and that celexa and paxil 
had contributed to the Veteran's erectile dysfunction.  The 
provider increased the Veteran's dosage of celexa from 20 mgs 
to 40 mgs daily.  The provider increased the dosage of 
clonezepam from 0.5mgs to 0.75 mgs.  The Veteran again agreed 
that he would not operate heavy machinery if drowsy.  The 
provider also noted that the Veteran had been started on 
amitriptyline (Elavil) by the neurologist for peripheral 
neuropathy.  The Veteran was also prescribed ariprazole 
(Abilify) to decrease nightmares and irritability.  

In a September 2006 statement, the Veteran's treating Vet 
Center provider reported that the Veteran was getting less 
than 4 hours of sleep a night because of frequent nightmares.  
The Vet Center provider noted that the Veteran was having 
panic attacks in public places and felt unsafe and insecure.  
The Veteran had been "written up" at work for not being 
able to focus on his job and was in danger of losing his job.  
The provider stated that the dosages of the Veteran's 
medications had been raised "considerably" "in the past 
month."  Intrusive thoughts and flashbacks occupy his mind 
daily.

December 2006 VA outpatient treatment notes reflect that the 
Veteran reported that he had a flashback while in a 
convenience store and grabbed a person he though was 
Vietnamese.  The woman's companion hit the Veteran, the 
Veteran reported, but did not call the police.  The Veteran 
increased his dosage of Abilify to 10 mg three times a day.  
The provider prescribed the increased dosage.  The provider 
who treated the Veteran in December 2006 stated that the 
Veteran's PTSD symptoms resulted in functional deficits of 
such an extent and severity as to produce total social and 
industrial inadaptability.  The psychiatrist opined that the 
Veteran was a significant danger to himself and others.  
Nevertheless, the claims file reflects that the Veteran 
continued to work full-time as a crane operator.

The provider assigned a GAF of 48 in December 2006, and again 
in February 2007.  In May 2007, a GAF score of 52 was 
assigned.  

On VA examination conducted in September 2007, the examiner 
assigned a GAF score of 50.  The Veteran reported that he 
continued full-time employment as a crane operator.  He 
reported side effects of drowsiness and dizziness due to 
medications.  He reported increased withdrawal.  He had dried 
blood on his arms, was dirty, and had poor grooming.  He was 
restless during the examination.  He was irritable, and his 
affect was blunted.  He appeared anxious.  He was not able to 
do serial 7's.  His thought processes were described as 
"rambling."  He interpreted a proverb inappropriately.  He 
reported that he had no homicidal thoughts, but had daily 
suicidal thoughts.  The examiner noted that the Veteran had a 
worsening of PTSD symptoms, especially during the past year, 
despite aggressive therapy.

Analysis

The examiner who conducted the March 2006 VA examination 
opined that 10 to 20 percent of the Veteran's symptoms of 
PTSD were due to post-service stresses.  The examiner did not 
identify any specific symptoms that were due solely to the 
postservice stresses, nor did the examiner opine that the 
post-service stresses alone would have been sufficient to 
cause PTSD.  No other examiner or provider indicated that a 
percentage of the Veteran's symptoms of PTSD were due to 
post-service stresses.  The Board finds that reasonable doubt 
about the severity of the service-connected PTSD must be 
decided in the Veteran's favor.  38 C.F.R. § 3.102; cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a service-connected 
condition and a non-service-connected condition, VA 
regulations dictate that such signs and symptoms be 
attributed to the service-connected condition) (quoting 61 
Fed. Reg. 52,698 (Oct. 8, 1996)).  

A.  Rating prior to July 6, 2006

The medication regimen prescribed for the Veteran at the time 
he submitted his claim for service connection for PTSD 
demonstrates that the treating providers determined that 
aggressive medication therapy was required.  As the examiner 
who conducted the March 2006 VA examination noted, the 
medications prescribed for the Veteran included 
antidepressants, benzodiazepines, and antipsychotic 
medications, as well an anti-andrenergic medication.  

The GAF scores assigned by the Veteran's treating VA and Vet 
Center providers since the Veteran submitted the claim for 
service connection for PTSD range generally from 45 to 55.  
The Board notes in particular that the GAF scores assigned by 
the Vet Center providers have been very consistent with the 
GAF scores assigned by the Veteran's VA providers.  For 
example, in November 2004, the Vet Center provider assigned a 
GAF score of 45; the VA provider assigned a GAF score of 46.  
The VA provider who treated the Veteran in July 2006 
concluded that the Veteran's symptoms had become worse; the 
Vet Center provider who submitted a September 2006 stated 
that the Veteran's symptoms had recently increased.  

The medications prescribed and GAF scores assigned 
demonstrate that the providers considered the Veteran's 
reports of his symptoms credible.  The Board finds no basis 
for disagreeing with those medical conclusions.  While the 
highest GAF scores assigned prior to July 6, 2006 reflect 
moderate impairment due to PTSD symptoms, GAF scores below 55 
were generally assigned.  The Board finds that the Veteran's 
symptoms and impairments due to PTSD, including adverse side 
effects of medications, more closely approximate the criteria 
for an initial 50 percent evaluation prior to July 6, 2006, 
although the Veteran did not meet all criteria for a 50 
percent evaluation.  

The Board has considered whether referral for extraschedular 
consideration is warranted for this period.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board finds that the 
schedular rating criteria reasonably describes the veteran's 
disability level and symptomatology during this period.  Id. 
at 115.  In particular, the Veteran continued to function 
independently, and continued to care for his handicapped wife 
and handicapped child, and continued to work full-time.  The 
Board finds no symptoms of the Veteran's impairment during 
this period which is not encompassed within the schedular 
criteria.  Since the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, and referral 
for extraschedular consideration is not required.  Id.

B. Evaluation from July 6, 2006

At the time of the July 6, 2006, the treating VA provider, 
who had treated the Veteran for more than 18 months, 
determined that the Veteran's report of additional symptoms, 
including racing heart, required additional medications.  The 
provider increased the dosages of the medications used to 
treat the Veteran's PTSD, even though the provider noted that 
the Veteran was already having significant side effects of 
some medications, especially weight gain and erectile 
dysfunction.  

The Veteran's Vet Center provider noted in September 2006 
that the Veteran continued to have intrusive thoughts and 
flashbacks daily and that it was becoming more difficult for 
the Veteran to work.  In December 2006, the Veteran reported 
that he acted on a flashback by grabbing a woman he initially 
thought was Vietnamese.  The VA provider who continued the 
Veteran's treatment in December 2006 concluded that the 
Veteran's symptoms and medications made it unsafe for the 
Veteran to work.  

The report of the September 2007 VA examination disclosed 
that the Veteran had daily suicidal thoughts.  His speech was 
rambling.  The Veteran manifested an episode of violence in 
December 2006.  At the time of the September 2007 VA 
examination, the Veteran's personal hygiene and grooming were 
poor.  He was unable to do serial 7's or adequately interpret 
abstract ideas.  The symptoms during this period most closely 
approximate the criteria for a 70 percent evaluation.  

The Board finds that the Veteran's symptoms as factually 
ascertainable form July 6, 2006 though September 22, 2007 are 
of greater severity than the symptoms factually ascertainable 
prior to July 6, 2006.  The symptoms from July 6, 2006 as 
whole approximate the criteria for a 70 percent disability 
evaluation, and staging of this initial evaluation to grant a 
70 percent evaluation during this period is warranted.  

As further discussed in the Remand, below, the evidence after 
September 22, 2007, may be incomplete, and further 
development is required to determine the appropriate staged 
rating from September 23, 2007.  In his February 2007 
substantive appeal, the Veteran specifically stated that he 
felt he was entitled to a 70 percent disability rating.  
Therefore, the 70 percent evaluation assigned in this 
decision for the period from July 6, 2006 through September 
22, 2007, is a complete grant of the benefit sought, for this 
portion of the appeal period.  

Again, the Board has considered whether referral for 
extraschedular consideration is warranted for this period of 
the initial evaluation.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describes the veteran's disability level and 
symptomatology during this period.  Id. at 115.  In 
particular, the Veteran continued to care for his handicapped 
wife and handicapped child, although describing detachment 
from these relationships.  He continued to work full-time, 
although he required absences from work for medical 
treatment, including treatment for PTSD.  The Board finds no 
evidence of symptoms of the Veteran's impairment during this 
period which are not encompassed within the schedular 
criteria.  Since the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, and referral 
for extraschedular consideration is not required.  Id.

The Board notes that, even though the Veteran's providers 
documented their conclusion that it was not safe for the 
Veteran to continue to work, the Veteran did continue to work 
fulltime.  The fact that the Veteran actually worked 
establishes that a total disability evaluation is not 
appropriate.  The Veteran does not meet the criteria for 
individual unemployability, since he actually worked.  The 
factual evidence that the Veteran was able to report to work 
each day and did perform his job establishes that he did not 
manifest gross impairment in thought processes or 
communication, grossly inappropriate behavior, disorientation 
to time or place, memory loss such as for his own occupation 
or own name, and that he continued to be capable of 
independent functioning.  The providers' determinations that 
the Veteran's work was a danger to himself or others meets 
one criterion for an evaluation in excess of 70 percent, and 
meeting that criterion alone does not establish entitlement 
to the 100 percent schedular evaluation.  

The Board notes that the Veteran himself has requested a 70 
percent evaluation for PTSD, and he has avoided any 
contention that he is individually unemployable as a result 
of his PTSD.  See February 2007 substantive appeal.  The 
Veteran's representative has not raised a contention that the 
Veteran is individually unemployable.  The Board has 
considered whether a claim for a total disability rating 
based on individual unemployability (TDIU) as a result of 
service-connected PTSD has been raised, and has, as noted in 
the Introduction, above, asked the RO to clarify this issue 
with the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 
453 (2009).  However, as the Veteran remained employed, 
although against the medical advice of his providers, further 
consideration of a claim for TDIU during the periods for 
which staged evaluations are considered in this decision is 
not required.  

Reasonable doubt as to the severity of service-connected PTSD 
during the period from July 6, 2006 through September 22, 
2007 has been resolved in the Veteran's favor to grant a 70 
percent initial rating during this staged period.  The 
preponderance of the evidence is against a total schedular 
rating.  The claim for an increase in the initial rating in 
excess of 30 percent is granted to the extent that a 70 
percent evaluation is warranted during the period from July 
6, 2006 through September 22, 2007.  


ORDER

Prior to July 6, 2006, an initial evaluation increased from 
30 percent to 50 percent is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only for this period.

From July 6, 2006, through September 22, 2007, an initial 
evaluation increased to 70 percent is granted, subject to law 
and regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only for this period.


REMAND

Following the Veteran's September 2007 VA examination, no 
additional VA outpatient treatment records are associated 
with the claims file until February 2008.  February 2008 
records reflect a GAF score of 47 for current functioning, 
but note that the Veteran had had a GAF score of 28 a month 
earlier.  No record reflecting treatment at the time of a GAF 
score of 28 is associated with the claims file.  The February 
2008 VA outpatient record noting this information was added 
to the file after the last Supplemental Statement of the Case 
(SSOC) was issued in October 2007.  Further development of 
evidence beginning on September 23, 2007, the day following 
the Veteran's September 2007 VA examination, is required.  
Thereafter, an SSOC that discusses all evidence dated after 
September 22, 2007, should be issued.  38 C.F.R. § 20.1304 
(2009).

Additionally, the Veteran's Vet Center provider submitted a 
January 2008 letter after the last SSOC was issued.  As the 
Veteran continues to obtain Vet Center Treatment, current 
records from the Vet Center, from September 23, 2007 to the 
present, should be requested, and the additional evidence 
considered.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA clinical records from 
September 23, 2007 to the present should be 
associated with the claims file.

2.  The Veteran's Vet Center clinical records 
from September 23, 2007 to the present should 
be requested.

3.  The Veteran should be afforded the 
opportunity to identify any other  relevant 
non-VA clinical records, in additional to the 
Vet Center records described in paragraph #2, 
from September 23, 2007 to the present.  In 
particular, the Veteran should be advised that 
employment records, a statement from the 
employer as to the Veteran's attendance at 
work, records of applications for retirement 
or disability benefits, would assist in 
substantiating his claim for an increased 
initial evaluation in excess of 30 percent 
from September 23, 2007. 

4.  The Veteran should be afforded VA 
psychiatric examination.  The Veteran's claims 
files must be made available to, and reviewed 
by, the examiner, including evidence obtained 
on Remand.  The examiner should review the 
relevant evidence of record, including all 
clinical records following the September 2007 
VA examination.  The examiner should elicit 
information as to the frequency, duration, and 
severity of any symptomatology of service-
connected PTSD.  The examiner should describe 
any impairment of occupational and social 
functioning in the veteran's daily activities, 
including work and social activity.  Then, the 
examiner should address the following:

(a) Assign an appropriate GAF score for the 
Veteran's level of functioning at the afforded 
VA examination.  Provide an explanation for 
each score assigned.

(b) Assign an appropriate GAF score or scores 
for any periods during which the Veteran's 
functioning was different than the functional 
level during the afforded VA examination.  
Indicate and identify each period during which 
the Veteran manifested increased or decreased 
functional impairment.  Describe the Veteran's 
functional abilities and impairments from 
September 23, 2007 through the date of the VA 
examination.  Assign an appropriate GAF score 
for each separately-identifiable period of 
increased or decreased severity of PTSD.  
Provide an explanation for each score 
assigned. 

5.  After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, a supplemental statement 
of the case (SSOC) should be issued addressing 
the Veteran's claim for an initial evaluation 
in excess of 30 percent from September 23, 
2007.  If the benefit sought is not granted, 
the issue should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


